            Case 3:19-cv-01859-CAB-WVG Document 20 Filed 11/14/19 PageID.741 Page 1 of 3



            1      COOLEY LLP
                   Steven M. Strauss (99153) (sms@cooley.com)
            2      Erin C. Trenda (277155) (etrenda@cooley.com)
                   Alexander R. Miller (294474) (amiller@cooley.com)
            3      4401 Eastgate Mall
                   San Diego, CA 92121
            4      Telephone: (858) 550-6000
                   Facsimile: (858) 550-6420
            5
                   Jeffrey Karr (186372) (jkarr@cooley.com)
            6      3175 Hanover Street
                   Palo Alto, CA 94304
            7      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            8
                   Attorneys for Plaintiff
            9      Javo Beverage Co., Inc.
         10
                                        UNITED STATES DISTRICT COURT
         11
                                      SOUTHERN DISTRICT OF CALIFORNIA
         12
         13
                   JAVO BEVERAGE CO., INC.,               Case No. 19-cv-1859 CAB WVG
         14
                                                              JAVO’S NOTICE OF MOTION AND
         15                       Plaintiff,                  MOTION FOR PRELIMINARY
                                                              INJUNCTION
         16        v.
                                                              Date: December 19, 2019
         17        CALIFORNIA EXTRACTION                      Ctrm.: 4C (4th Floor)
                   VENTURES, INC. AND STEPHEN                 Judge: Hon. Cathy Ann Bencivengo
         18        COREY,
                                                              Complaint Filed: September 26, 2019
         19                       Defendants.                 Trial Date:      TBD
         20                                                   PER CHAMBERS RULES, NO ORAL
                                                              ARGUMENT UNLESS REQUESTED
         21                                                   BY THE COURT
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                  JAVO’S NOTICE OF MOT. AND
ATTORNEYS AT LAW
   SAN DIEGO
                                                         1.                  MOT. FOR PRELIM. INJUNCTION
                                                                            CASE NO. 19-CV-1859 CAB WVG
            Case 3:19-cv-01859-CAB-WVG Document 20 Filed 11/14/19 PageID.742 Page 2 of 3



            1      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2            PLEASE TAKE NOTICE that Plaintiff Javo Beverage Co., Inc. (“Javo”) will and
            3      hereby does moves this Court, pursuant to 18 U.S.C. §1836(b)(3) and Federal Rule of
            4      Civil Procedure 65, for a preliminary injunction restraining and enjoining Stephen
            5      Corey (“Corey”) and California Extraction Ventures, Inc. (“CEV” and with Corey,
            6      “Defendants”) and its officers, agents, servants, employees, and attorneys, and all
            7      persons acting in concert or participation with Defendants from: (a) all acts of unlawful,
            8      unfair and/or fraudulent misappropriation and use of Javo’s confidential or trade secret
            9      information; and (b) developing, demonstrating, offering for sale, or selling any system
         10        that incorporates or is derived from Javo confidential or trade secret information, and
         11        disclosing any such information publicly. Specifically, Javo seeks:
         12              1.     An order prohibiting Defendants from using Javo’s trade secrets and
         13                     other confidential information in CEV’s process or selling any products
         14                     derived from such information.
         15              2.     An order prohibiting Defendants from using Javo’s trade secrets and
         16                     other confidential information to raise money from investors.
         17              3.     An order prohibiting Defendants from filing any new patent applications
         18                     based on Javo’s trade secrets and/or other confidential information, or
         19                     otherwise publicly disclosing the information.
         20              4.     An order prohibiting Defendants from taking any steps to license or
         21                     purporting to license or grant to third parties any rights in any issued
         22                     patents and/or any pending patent applications claiming priority to
         23                     provisional patent application, U.S. Pat. App. No. 62/134,497.
         24              This motion is based on this Notice of Motion and Motion; the accompanying
         25        Memorandum of Points and Authorities; the Declarations of Brad Petersmeyer, Dennis
         26        Riley, Gerry Anderson, and Erin Trenda submitted herewith; the exhibits accompanying
         27        the declarations; the complete files and records in this action; evidence or testimony
         28        presented at any hearing on this motion; Javo’s accompanying Request for Oral
  COOLEY LLP                                                                       JAVO’S NOTICE OF MOT. AND
ATTORNEYS AT LAW
   SAN DIEGO
                                                             2.                   MOT. FOR PRELIM. INJUNCTION
                                                                                 CASE NO. 19-CV-1859 CAB WVG
            Case 3:19-cv-01859-CAB-WVG Document 20 Filed 11/14/19 PageID.743 Page 3 of 3



            1      Argument; and upon such other evidence the Court may consider. This motion is made
            2      on the grounds that (1) Javo is likely to succeed on the merits of one or more of its
            3      claims, (2) absent a preliminary injunction, Javo will suffer irreparable harm, (3) the
            4      equities favor granting temporary relief to preserve the status quo; and (4) an injunction
            5      is in the public interest.
            6
            7      Dated:      November 14, 2019             COOLEY LLP
            8
                                                             By: /s/ Steven M. Strauss_____________
            9                                                       Steven M. Strauss (99153)
         10                                                  Attorneys for Plaintiff Javo Beverage Co.,
                                                             Inc.
         11
         12        212964452

         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                      JAVO’S NOTICE OF MOT. AND
ATTORNEYS AT LAW
   SAN DIEGO
                                                             3.                  MOT. FOR PRELIM. INJUNCTION
                                                                                CASE NO. 19-CV-1859 CAB WVG
